DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/21/2022 has been entered.
 
Response to Amendment


In response to the amendment received on 03/09/2022:
Claims 1, 3-5, 7-11, 13-18 are currently examined.  
Claims 2, 6 and 12 are cancelled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5, 7-11, 13-15, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Antoni et al. (WO 2014/081277 A1, cited in the previous office action) (“Antoni” hereinafter) in view of Haddad et al. (Production of geopolymer concrete using natural pozzolan: A parametric study, Construction and Building Materials, cited in the previous office action) (“Haddad” hereinafter) and Donnelly (US 3,798,191, cited in the previous office action) (“Donnelly” hereinafter), as evidenced by Lavanya et al. (Properties of geopolymer bricks made with fly ash and GGBS, Materials, cited in the previous office action) (“Lavanya” hereinafter) with respect to claim 1 and Olawale (Syntheses, characterization and binding strength of geopolymers: A review, International Journal of Materials Science and Applications 2013) (“Olawale” hereinafter) with respect to claims 1 and 11.

Regarding claim 1, Antoni teaches a geopolymer cement slurry (see Antoni at P3 L20-21 teaching a solid geopolymer composite for the use as a construction and friction material, wherein the composite is taken to meet the claimed cement slurry based on the structure as outlined below.  In addition, Antoni teaches that the existence of polymeric Si-O-Al sialate bonds employed volcano ash renders the volcano ash as an excellent pozzolanic material in the production of geopolymer composite (see Antoni at P4 L17-19)), comprising: 
an aqueous solution (see Antoni at P6 L9-10 teaching that a sodium hydroxide solution with concentration of 12M is prepared and mixed with sodium silicate to form an alkaline activator, and see Antoni at P6 L11-12 teaching that the alkaline activator is then mixed and reacted with volcano ash to obtain a homogenous paste mixture, wherein the sodium hydroxide solution is taken to meet the claimed aqueous solution because in the preparation of the sodium hydroxide solution, water is needed, thus the solution is an aqueous solution as evidenced by Lavanya (see Lavanya at page 2, 2.4.1. Sodium Hydroxide (NaOH) teaching that for preparing 12M NaOH solution, 480 gm of NaOH was dissolved in 1000 mL of distilled water); 
ash comprising SiO2, Al2O3 and Fe2O3 (see Antoni at P3 L23-25 teaching that the pozzolanic material employed is volcano ash, and the volcano ash used is proven to be comparable to Class F fly ash in silica, alumina and iron oxide composition, thus the volcanic ash comprises silica (or SiO2), alumina (or Al2O3) and iron oxide or (Fe2O3)).  Examiner notes that the recitation of Saudi Arabian volcanic ash is treated similar to a product-by-process claim (see MPEP § 2113.I.) because it is a product claim, wherein the claim is limited only by the structure implied. In this case, the structure is implied by oxides in the ash composition. 

Antoni further teaches that the alkaline activator is a mixture of sodium silicate (or Na2SiO3) and an alkaline hydroxide, wherein the alkaline hydroxide is preferably sodium hydroxide (or NaOH) (see Antoni at P4 L22-24), meeting the claimed Na2SiO3 and NaOH.
Moreover, Antoni teaches that solid geopolymer composite could vary in mechanical properties by adjusting the ratio of volcano ash to an alkaline activator (see Antoni at P2 L26-28), thus one of ordinary skill in the art would appreciate that the alkaline activator is one of the essential component in the formation of a geopolymer that affects the mechanical properties.
As mentioned, Antoni teaches that the alkaline activator is a mixture of sodium silicate (or Na2SiO3) and an alkaline hydroxide (preferably sodium hydroxide, NaOH), having a weight ratio in the range of 0.1 to 1.5: 1.5 to 3.0 (see Antoni at P4 L22-24).  Antoni further teaches example 2, wherein the sodium hydroxide solution with concentration of 12M is prepared and mixed with sodium silicate to form an alkaline activator… the ratio of the sodium silicate to the sodium hydroxide is 0.6 (see Antoni at P6 L9-11).
If the sodium hydroxide concentration is 12M, it can be converted to 49 wt% based on the calculation below:
                
                    w
                    t
                    %
                    =
                    
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    12
                                                    m
                                                    o
                                                    l
                                                
                                                
                                                    L
                                                
                                            
                                        
                                    
                                    ×
                                    
                                        
                                            
                                                
                                                    40
                                                    g
                                                
                                                
                                                    m
                                                    o
                                                    l
                                                
                                            
                                        
                                    
                                
                            
                            ÷
                            
                                
                                    
                                        
                                            1000
                                            g
                                        
                                        
                                            L
                                        
                                    
                                
                            
                        
                    
                    ×
                    100
                    =
                    49
                
            
where: 12mol/L = 12M (concentration of NaOH), 40g/mol is the molecular weight of NaOH, and 1000g/L is the density of water.
	If the ratio of Na2SiO3: NaOH is 0.6 and the NaOH wt% is 49, then the Na2SiO3 wt% is 29, which is within the claimed 25 to 50 wt.% Na2SiO3.
Additionally, it has been held that "[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation", and “the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages” (see MPEP § 2144.05.II.A).	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to optimize the concentrations of both Na2SiO3 and NaOH because the combined Na2SiO3 and NaOH concentrations is an essential component in the formation of a geopolymer that affects the mechanical properties.

Antoni does not explicitly teach that i) the volcanic ash also comprises SO3, CaO, MgO, and K2O in addition to the SiO2, Al2O3, Fe2O3 as outlined above, and is free of TiO2, and ii) the geopolymer cement slurry comprises a resin.

Regarding i) like Antoni, Haddad teaches geopolymer composite utilizing a material from a volcanic source with alkaline activators, sodium silicate (or Na2SiO3) and sodium hydroxide (or NaOH) (see Haddad at Abstract, 1st sentence teaching an experimental investigation… of geopolymer concrete, produced with Jordanian natural pozzolan as base material and commercially available alkaline solution made of sodium silicate and sodium hydroxide; and see Haddad at page 700, left column, 1st and 2nd paragraphs teaching natural tuff is abundant in the eastern Jordanian desert... the volcanic tuff is grinded to fineness… the constancy in Jordanian pozzolan composition coupled with its reasonably low excavation and transportation expenses encourages its utilization in producing low cost and environment friendly concretes with desirable short and term properties such as Geopolymer concrete… being rich in silicate and alumina, pozzolanic materials can react with alkaline solutions to produce aluminosilicate gel that binds the aggregate to produce a perfect hardened material, geopolymer concrete).
Haddad also teaches the oxide composition of Jordanian natural pozzolan (JNP), wherein the composition comprises SO3, CaO, MgO, and K2O in addition to the SiO2, Al2O3, Fe2O3 (see Haddad at page 701, Table 1), thus meeting the claimed oxides in the ash composition.  Furthermore, Haddad’s oxide composition is taken to have 0% TiO2 which lies within the defined range of “less than 0.1%” from paragraph [0012] of Applicant’s specification, thus meeting the claimed free of TiO2.
As such, one of ordinary skill in the art would appreciate that Haddad teaches Jordanian natural pozzolan from a volcanic source comprising SO3, CaO, SiO2, Al2O3, Fe2O3, MgO and K2O with a relatively constant composition coupled with its reasonably low excavation and transportation expenses that react with alkaline solutions to produce aluminosilicate gel that binds the aggregate to produce a geopolymer concrete, and seek those advantages by replacing the volcanic ash in Antoni with the Jordanian natural pozzolan as taught by Haddad to produce a geopolymer composite or concrete.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to replace the volcanic ash in Antoni with the Jordanian natural pozzolan from a volcanic source comprising SO3, CaO, SiO2, Al2O3, Fe2O3, MgO and K2O -as taught by Haddad so as to produce a geopolymer composite or concrete from a source with a relatively constant composition coupled with its reasonably low excavation and transportation expenses.

Regarding ii), as mentioned Antoni does not explicitly teach that the geopolymer cement slurry comprises a resin.  However, Antoni further teaches that nowadays, the common sources of silicate and aluminosilicate materials for geopolymer composites are pozzolanic materials… pozzolanic materials are siliceous or siliceous and aluminous material that possess little or no cementitious properties… capable of reacting with calcium hydroxide and water to form compounds with cementitious properties… pozzolanic materials are rendered as supplementary cementitious materials to substantially curb carbon dioxide emission by 80 to 90% from cement manufacturing processes… geopolymer composites formed from these pozzolanic materials are capable of withstanding extreme conditions… hence they are widely used in… cements and concrete industries (see Antoni at P1 L16-27).
Like Antoni, Donnelly teaches the use of pozzolans in cement (see Donnelly at C1 L17-21 teaching inorganic cement composition comprising… pozzolan).  Like Antoni and Haddad, the typical pozzolan oxide composition of Donnelly comprises SiO2, Al2O3, Fe2O3 (see Donnelly at C3 L52-57).  
Donnelly also teaches the use of thermosetting epoxy resin (see Donnelly at C1 L20-21), which is taken to meet the claimed resin.  Donnelly further teaches that the epoxy resin acts as a highly efficient air entrainment agent with the result that there may be prepared cured compositions having a controlled amount of entrained air in the form of small, uniformly dispersed bubbles of controlled size (see Donnelly at C2 L20-25), in addition, the strong uniformly dispersed bubbles impart to the compositions maximum workability plus maximum strength for given weight (see Donnelly at C2 L31-34).
As such, one of ordinary skill in the art would appreciate that Donnelly teaches the use of epoxy resin that acts as a highly efficient air entrainment agent forming small, uniformly dispersed bubbles of controlled size, wherein the strong uniformly dispersed bubbles imparts maximum workability plus maximum strength for given weight in compositions, and seek those advantages by adding the epoxy resin in Antoni’s geopolymer composition.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to add the epoxy resin as taught by Donnelly in the geopolymer composition of Antoni so that the epoxy resin can act as a highly efficient air entrainment agent forming small, uniformly dispersed bubbles of controlled size, wherein the strong uniformly dispersed bubbles imparts maximum workability plus maximum strength for given weight of the composition; 

	and a sodium aluminosilicate hydrate having a structure of:

    PNG
    media_image1.png
    384
    558
    media_image1.png
    Greyscale

(see Antoni at P4 L17-19 teaching that the existence of polymeric Si-O-Al sialate bonds employed volcano ash renders the volcano ash as an excellent pozzolanic material in the production of geopolymer composite), which would meet the claimed the geopolymer cement slurry comprises a sodium aluminosilicate hydrate having a structure shown above as evidenced by Olawale (see Olawale at page 185, Figure 1, with Examiner annotated version shown below).

    PNG
    media_image2.png
    522
    1007
    media_image2.png
    Greyscale

As shown in Figure 1 above, the geopolymer Si-O-Al structure evidences that each Al surrounded by 4 O atoms, each O atom is bonded to Si atom, and each Si atom is surrounded by 4 O atoms (roughly inside red box), as shown in the claimed structure above.










Regarding claim 5, Antoni as modified by Haddad and Donnelly teaches the limitations as applied to claim 1 above, and Haddad further teaches that the Saudi Arabian volcanic ash has a particle size of from 20 to 30 µm (see Haddad at page 700, right column, under 2.1.1. Jordanian natural pozzolan (JNP), last sentence teaching that the JNP… of variable sizes; ranging roughly from 1 to 30 µm).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I).

Regarding claim 7, Antoni as modified by Haddad and Donnelly teaches the limitations as applied to claim 1 above, and Haddad further teaches that the Saudi Arabian volcanic ash comprises from 40 wt.% to 50 wt.% SiO2 and from 10 wt.% to 20 wt.% Al2O3 (see Haddad at page 701, Table 1 teaching 40.17% SiO2 and 13.86% Al2O3). With regard to the above ranges, it has been held that ‘where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness has been established (see MPEP § 2144.05 I).

Regarding claim 8, Antoni as modified by Haddad and Donnelly teaches the limitations as applied to claim 1 above, and Haddad further teaches the claimed oxide composition as shown below:
Oxide
Claim 8 claimed range
Haddad at page 701, Table 1 
SO3
from 0.05 wt.% to 0.2 wt.%
0.09 %
CaO
from 5 wt.% to 10 wt.% 
9.7 %
SiO2
from 40 wt.% to 50 wt.% 
40.17 %
Al2O3
from 10 wt.% to 20 wt.% 
13.86 %
Fe2O3
from 10 wt.% to 15 wt.% 
15.16 %
MgO
from 5 wt.% to 10 wt.% 
9.57 %
K2O
from 0.5 wt.% to 5 wt.% 
1.53 %


	With respect to the Fe2O3, it has been held that “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close” (see MPEP § 2144.05 I).
	With respect to all the other oxides above, it has been held that ‘where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness has been established’ (see MPEP § 2144.05 I).

Regarding claim 9, Antoni as modified by Haddad and Donnelly teaches the limitations as applied to claim 1 above, and Donnelly further teaches that the geopolymer cement slurry comprises 10 to 30 wt.% resin (see Donnelly at C7 L1 and 7-9 teaching a typical specific formulation… thermosetting resinous condensation product… 0.002-27 parts by weight). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I). 

Regarding claim 10, Antoni as modified by Haddad and Donnelly teaches the limitations as applied to claim 1 above, and Donnelly further teaches that the resin comprises bisphenol-A- epichlorohydrin epoxy (see Donnelly at C7 L1 and 7-9 teaching a typical specific formulation… thermosetting resinous condensation product of epichlorohydrin and bisphenol A), wherein the thermosetting resinous condensation product of epichlorohydrin and bisphenol A is taken to meet the claimed bisphenol-A-epichlorohydrin epoxy.

Regarding claim 11, Antoni as modified by Haddad and Donnelly teaches the limitations as applied to claim 1 above, and as mentioned, Antoni teaches that the existence of polymeric Si-O-Al sialate bonds employed volcano ash renders the volcano ash as an excellent pozzolanic material in the production of geopolymer composite (see Antoni at P4 L17-19), which would meet the claimed the geopolymer cement slurry comprises a sodium aluminosilicate hydrate having a formula of: 
Nan[(-SiO2)z-AlO2]n .yH2O, 
where n represents a degree of polymerization ranging 1 to 50 and z represents an amount of silicate ranging from 2 to 10 as evidenced by Olawale (see Olawale at page 186, right column, paragraph 2 evidencing geosynthesis or geopolymerization are generally performed by reaction of an aluminosilicate powder with an alkaline silicate solution at roughly ambient conditions yielding a polymeric Si-O-Al-O bonds, as described in the formula below

    PNG
    media_image3.png
    61
    455
    media_image3.png
    Greyscale

where M is an alkaline element… z is 1, 2, or 3, and n is degree of polymerization).  Since M is an alkaline element from the alkaline silicate solution, then M is Na, which meet the claimed formula above.

Regarding claim 13, Antoni as modified by Haddad and Donnelly teaches the limitations as applied to claim 1 above, but Antoni does not explicitly teach the geopolymer cement slurry has a ratio of Na2SiO3 combined with NaOH to Al2O3 ranges from 0.5:1.0 to 7.0:1.0.
However, Antoni teaches that solid geopolymer composite could vary in mechanical properties by adjusting the ratio of volcano ash to an alkaline activator (see Antoni at P2 L26-28), thus one of ordinary skill in the art would appreciate that both volcanic ash and alkaline activator (Na2SiO3 combined with NaOH) are essential components in the formation of a geopolymer that affects the mechanical properties.
In addition, Haddad teaches the ratio of alkaline liquid-to-JNP ratio (see Haddad at page 703, Fig.4(A), upper left teaching NSNH/JNP ratio in the x-axis and left column 1st paragraph).  The alkaline liquid or solution, NSNH comprises sodium silicate (NS) and sodium hydroxide (NH) (see Haddad at Abstract, 3rd line), and JNP stands for Jordanian natural pozzolan (see Haddad at Abstract, 2nd line), wherein JNP contains the Al2O3, 
Furthermore, the NSNH/JNP ratio in the x-axis of Fig. 4(A), also shown below, discloses a range of 0.30 to 0.50.

    PNG
    media_image4.png
    361
    489
    media_image4.png
    Greyscale

Haddad also teaches that this parameter (referring to the NSNH/JNP ratio) had a significant impact on GPC (geopolymer) strength at 28 days of curing… this suggested that a certain balance between alkaline and JNP contents should be achieved (see Haddad at page 703, left column, 1st paragraph).
Thus, one of ordinary skill in the art would appreciate that both Antoni and Haddad teaches that both volcanic ash and alkaline activator (Na2SiO3 combined with NaOH) as essential components in the formation of a geopolymer that affects the mechanical properties and geopolymer strength.
Additionally, it has been held that "[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation", and “the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages” (see MPEP § 2144.05.II.A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to optimize the ratio of Na2SiO3 combined with NaOH to the volcanic ash, which contains Al2O3 because the ratio has an impact on the geopolymer strength and mechanical properties as taught by Antoni and Haddad.

Regarding claim 14, Antoni as modified by Haddad and Donnelly teaches the limitations as applied to claim 1 above, and Antoni further teaches in which aqueous solution comprises deionized water, tap water, fresh water, salt water, natural or synthetic brine, municipal water, formation water, produced water, well water, filtered water, distilled water, sea water, or combinations of these (please see claim 1 rejection above.  In summary, sodium hydroxide solution is taken to meet the claimed aqueous solution because in the preparation of the sodium hydroxide solution, water is needed to form the aqueous solution).  It would have been obvious to one of ordinary skill that water, regardless of its source, is needed to form an aqueous solution.

Regarding claim 15, Antoni as modified by Haddad and Donnelly teaches the limitations as applied to claim 1 above, and Antoni further teaches that the geopolymer cement slurry comprises from 30 to 60 wt.% Saudi Arabian volcanic ash (see Antoni at P4 L9-11 teaching that the volcano ash is presented in the range of 50-80 % by weight of the pozzolanic mixture to ensure homogenous mixture is acquired).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I).

Regarding claim 18, Antoni as modified by Haddad and Donnelly teaches the limitations as applied to claim 1 above, but Antoni does not explicitly teach that the geopolymer further comprises a curing agent.
However, Donnelly further teaches that the geopolymer cement slurry further comprises a curing agent comprising diethylenetriamine (see Donnelly at C1 L20-21 teaching the use of thermosetting epoxy resin and an amine curing agent; see Donnelly at C5 L41-46 teaching epoxy resins… possess the characteristics of condensing when treated… with curing agents; and see Donnelly at C5 L51-52 teaching specifically applicable are… diethylenetriamine is featured in the list).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use a curing agent comprising diethylenetriamine because epoxy resins possess the characteristics of condensing when treated with curing agents, and diethylenetriamine is a known curing agent.  In addition, it has been held that “the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination” (see MPEP § 2144.07).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Antoni as modified by Haddad and Donnelly as applied to claim 1 above, and further in view of Moon et al. (Characterization of natural pozzolan-based geopolymeric binders, Cement & Concrete Composites, cited in the previous office action)(“Moon” hereinafter).

Regarding claim 3, Antoni as modified by Haddad and Donnelly teaches the limitations as applied to claim 1 above, but Antoni does not explicitly teach that the Na2SiO3 has a ratio of Na2O to SiO2 of from 0.250:1 to 0.350:1.
Like Antoni, Moon teaches the use of volcanic ash in geopolymer cements (see Moon at page 98, left column, 2nd paragraph, 4th sentence teaching the use of natural volcanic pozzolan from Saudi Arabia as a construction material for the production of geopolymer cements).  In addition, Moon teaches the composition of volcanic ash is comparable to fly ash in silica, alumina and iron oxide composition (see Moon at page 98, table 1 teaching comparable silica (or SiO2), alumina (or Al2O3) and iron oxide or (Fe2O3) contents to the fly ash and claim 1 rejection above regarding the comparable fly ash composition).  
Moon also teaches that the ground raw materials (referring to the volcanic ash) were activated with a mixture of sodium hydroxide (NaOH) solution and sodium silicate (Na2SiO3) solution (see Moon at page 98, right column, 2nd paragraph, 1st sentence).  And, Moon teaches that the provided ratios are SiO2/Na2O = 3.22 (see Moon at page 98, right column, 2nd paragraph, 2nd sentence), wherein the reciprocal of the ratio, Na2O/SiO2 (or 1/3.22) is 0.315, which can be written as 0.315:1, which is within the claimed ratio range.
Moon further teaches that naturally abundant basaltic pozzolan from Saudi Arabia can be used for construction materials through geopolymerization process and the compressive strength of the natural pozzolan-based geopolymers was found to be suitable for construction applications (see Moon at page 103, right column, 2nd paragraph, 1st-2nd sentences).  Moon also teaches that the sodium silicate has a positive effect on the compressive strength (see Moon at page 103, right column, 3rd paragraph, 2nd sentence).
As such, one of ordinary skill in the art would appreciate that Moon teaches activating the volcanic ash with SiO2/Na2O ratio for the sodium silicate (Na2SiO3) solution so as to positively affect the compressive strength and be suitable for construction applications, and seek those advantages by using the SiO2/Na2O ratio in the geopolymer composition of Antoni as modified by Haddad and Donnelly.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use the SiO2/Na2O ratio for the sodium silicate (Na2SiO3) solution from Moon in the geopolymer composition of Antoni as modified by Haddad and Donnelly so as to positively affect the compressive strength and be suitable for construction applications.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Antoni as modified by Haddad and Donnelly as applied to claim 1 above, and further in view of Davidovits et al. (US 4,509,985, cited in the previous office action) (“Davidovits” hereinafter).
Regarding claim 4, Antoni as modified by Haddad and Donnelly teaches the limitations as applied to claim 1 above, but Antoni as modified by Haddad and Donnelly does not explicitly teach that the geopolymer cement slurry comprises a pH of from 11.6-13.0.
As mentioned, Antoni teaches that the existence of polymeric Si-O-Al sialate bonds employed volcano ash renders the volcano ash as an excellent pozzolanic material in the production of geopolymer composite (see Antoni at P4 L17-19).
Like Antoni, Davidovits teaches a polymeric Si-O-Al sialate bonds or polysialates (see Davidovits at C1 L15 teaching that mineral geopolymers are called polysialates).  And, Davidovits teaches that the early high-strength cement composition is obtained by adding to reactant mixture consisting of alumino-silicate oxide with the aluminum cation in four-fold coordination, strong alkalis such as sodium hydroxide and/or potassium hydroxide, water and a sodium/potassium polysilicate solution, a certain amount of ground blast furnace slag (see Davidovits at C3 L50-55), wherein the reaction mixture has the M2O/SiO2 ratio of 0.21 to 0.36 (see Davidovits at C3 L57-58), where M2O represents Na2O or K2O or a mixture of (Na-2O, K2O) (see Davidovits at C3 L62-63).
Davidovits also teaches that blast furnace slags contain, in addition to lime (or CaO) and magnesia (or MgO) added to the blast furnace as fluxing material, the impurities previously contain in the iron ore, usually silica (or SiO2), alumina (Al2O3), and minor amounts of other compounds.  In summary, the blast furnace slag contains similar compositions to the volcanic ash of Antoni as modified by Haddad and Donnelly (please see claim 1 rejection).
Furthermore, Davidovits teaches that it is also known that the development of the slag necessitates a pH higher than or equal to 12 (see Davidovits at C3 L22-23), which overlaps with the claimed range of pH 11.6-13.0.
As such, one of ordinary skill in the art would appreciate that Davidovits teaches a pH higher than or equal to 12 in the development of slag that have comparable composition to the geopolymer composition of Antoni as modified by Haddad and Donnelly so as obtain polysialates in an early high-strength cement composition, and seek those advantages by using a pH higher than or equal to 12 in the geopolymer mixture taught by Antoni as modified by Haddad and Donnelly. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use a pH higher than or equal to 12 in the geopolymer composition of Antoni as modified by Haddad and Donnelly as taught by Davidovits so as to obtain polysialates in an early high-strength cement composition.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Antoni as modified by Haddad and Donnelly as applied to claim 1 above, and further in view of Barlet-Gouedard et al (US 2008/0028995 A1, cited in the previous office action) (“Barlet” hereinafter).

Regarding claims 16 and 17, Antoni as modified by Haddad and Donnelly teaches the limitations as applied to claim 1 above, but Antoni as modified by Haddad and Donnelly does not explicitly teach that the geopolymer cement slurry further comprises a cement precursor material comprising one or more components selected from the group consisting of calcium hydroxide, silicates, belite (Ca2SiO5), alite (Ca3SiO4), tricalcium aluminate (Ca3Al2O6), tetracalcium aluminoferrite (Ca4Al2Fe2O10), brownmillerite (4CaO·Al2O3·Fe2O3), gypsum (CaSO4·2H2O), sodium oxide, potassium oxide, lime (calcium oxide), hexavalent chromium, trivalent chromium, calcium aluminate, and combinations thereof (claim 16); and further comprises one or more additives selected from the group consisting of dispersants, fluid loss control agents, retarders, expansion additives, antifoaming agents, stabilizers, accelerators, extenders, weighting agents, lost circulation control agents, surfactants, gypsum, hematite, manganese tetroxide, silica flour, and silica sand (claim 17).
Like Antoni, Barlet teaches a geopolymer composition (see Barlet at [0002]), and Barlet teaches broadly relating to well cementing (see Barlet at [0002]).  Like Antoni, Barlet teaches that the geopolymeric composition according to the disclosure are preferably poly(sialate), poly(sialate-siloxo) or poly(sialate-disiloxo) (see Barlet at [0018]).
Barlet further teaches that the geopolymeric composition in the disclosure uses aluminosilicate source, selected from a group wherein fly ash is featured in the list (see Barlet at [0019]), uses metal silicate, preferably the metal is sodium (see Barlet at [0020]), uses alkali metal hydroxide, preferably sodium or potassium hydroxide (see Barlet at [0021]), and the carrier fluid preferably an aqueous solution as water (see Barlet at [0022]).
Barlet also teaches that to control the density of the geopolymeric composition, a lightweight particle and/or a heavyweight material can be added (see Barlet at [0023]).  Barlet teaches that the lightweight particles, also called fillers, are selected from the group wherein sodium-calcium-borosilicate glass is featured in the list, which is taken to meet the claimed silicates in claim 16.  
In addition, Barlet teaches the geopolymeric composition further comprises an additive selected from the group wherein a dispersant is featured in the list, and taken to meet the claimed dispersant in claim 17.
As such, one of ordinary skill in the art would appreciate that Barlet teaches a geopolymeric composition comprising fly ash, sodium silicate, sodium hydroxide, water, lightweight particle to control the density, and a dispersant additive for well cementing, and seek those advantages by adding the lightweight particle to control the density, and a dispersant additive in the geopolymer composition of Antoni as modified by Haddad and Donnelly.
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use lightweight particle (or sodium-calcium-borosilicate glass) and dispersant in the geopolymer composition because it has been held that “the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination” (see MPEP § 2144.07).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to add the lightweight particle to control the density, and a dispersant additive as taught by Barlet in the geopolymer composition of Antoni as modified by Haddad and Donnelly because they are known materials based on its suitability for its intended.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-5, 8, 14-17 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 12-14, 17 of copending Application No. 16/822,625 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications are directed to a geopolymer cement slurry comprising:
an aqueous solution;
Saudi Arabian volcanic ash, in which the Saudi Arabian volcanic ash is free of TiO2 and comprises:
from 0.05 wt.% to 0.2 wt.% SO3; 
from 5 wt.% to 10 wt.% CaO; 
from 40 wt.% to 50 wt.% SiO2; 
from 10 wt.% to 20 wt.% Al2O3; 
from 10 wt.% to 15 wt.% Fe2O3; 
from 5 wt.% to 10 wt.% MgO; and
 from 0.5 wt.% to 5 wt.% K2O;
from 25 to 50 wt.% Na2SiO3; 
from 15 to 35 wt.% NaOH; and
a sodium aluminosilicate hydrate having a structure of:

    PNG
    media_image1.png
    384
    558
    media_image1.png
    Greyscale

‘625 does not explicitly teach a resin.
However, Donnelly teaches use of thermosetting epoxy resin (see Donnelly at C1 L20-21), in inorganic cement composition comprising… pozzolan (see Donnelly at C1 L17-21), wherein typical pozzolan oxide composition of Donnelly comprises SiO2, Al2O3, Fe2O3 (see Donnelly at C3 L52-57), similar to ‘727.
Donnelly also teaches the use of thermosetting epoxy resin (see Donnelly at C1 L20-21).  Donnelly further teaches that the epoxy resin acts as a highly efficient air entrainment agent with the result that there may be prepared cured compositions having a controlled amount of entrained air in the form of small, uniformly dispersed bubbles of controlled size (see Donnelly at C2 L20-25), in addition, the strong uniformly dispersed bubbles impart to the compositions maximum workability plus maximum strength for given weight (see Donnelly at C2 L31-34).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to add the epoxy resin as taught by Donnelly in the geopolymer composition of ‘727 so that the epoxy resin can act as a highly efficient air entrainment agent forming small, uniformly dispersed bubbles of controlled size, wherein the strong uniformly dispersed bubbles imparts maximum workability plus maximum strength for given weight of the composition.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 07/21/2022 have been fully considered but they are not persuasive. 
Applicant discusses that the Davidovits evidentiary reference only recite a geopolymer polysialate structure where the aluminum atom is not bonded to four oxygen atoms, wherein each of the atom is bonded to a silicon atom, and each silicon atoms is bonded to four oxygen atoms, and the statement from Davidovits that “alumino-silicate oxide has the aluminum cation in four-fold coordination and in a tetrahedral state” does not teach or suggest that the aluminum atom has to be bonded to four oxygen atoms, and does not teach the bonding coordination surrounding the silicon atoms (see Applicant’s arguments at page 6, paragraph 2). 
Examiner acknowledges the arguments and respectfully notes that in the current rejection, Examiner uses the evidentiary reference Olawale to teach the sodium aluminate hydrate structure, as outlined above.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARITES A GUINO-O UZZLE whose telephone number is (571)272-1039. The examiner can normally be reached M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARITES A GUINO-O UZZLE/Examiner, Art Unit 1731                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735